                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                     NO. 15-104

    MORRIS LITTLES                                        SECTION “R” (5)



                          ORDER AND REASONS


       Before the Court are defendant Morris Littles’ motion for

compassionate release, 1 and two motions for appointment of counsel. 2 The

Government opposes the motion for compassionate release. 3         For the

following reasons, the Court denies Littles’ motions.



I.     BACKGROUND

       On June 29, 2016, Morris Littles pleaded guilty to four counts of an

indictment. 4 Count One of the indictment charged Littles with conspiracy to

distribute and to possess with the intent to distribute one kilogram or more

of a mixture or substance containing a detectable amount of heroin, in




1      R. Doc. 57.
2      R. Docs. 58, 61.
3      R. Doc. 60.
4      R. Doc. 43.
violation of 21 U.S.C. § 846.5 Counts Two, Three, and Four charged Littles

with distributing a quantity of a mixture or substance containing a detectable

amount of heroin on, respectively, April 17, 2013, February 13, 2014, and

February 25, 2014, in violation of 21 U.S.C. § 841(a)(1).6

      According to the factual basis Littles signed, special agents of the Drug

Enforcement Administration (“DEA”) conducted three controlled purchases

of heroin from Littles on April 17, 2013, February 13, 2014, and February 25,

2014. 7 In March 2015, the Government obtained a warrant to monitor a

phone in Littles’ possession.8 During the period when the wire was active,

the Government intercepted calls between defendant and his brother, Justin

Littles, regarding their drug trafficking activities.9 In the factual basis, Littles

stipulated that he was responsible for at least one kilogram but less than

three kilograms of heroin.10

      On October 5, 2016, the Court sentenced Littles to 120 months

imprisonment as to Count One of the indictment, and 97 months as to each

of Counts Two, Three, and Four, with all terms to be served concurrently. 11


5     R. Doc. 1 at 1-2.
6     Id. at 2-4.
7     R. Doc. 47 at 1-3.
8     Id. at 3.
9     Id.
10    Id. at 4.
11    R. Doc. 55 at 2.
                                         2
The Court also sentenced Littles to a period of supervised release following

his term of imprisonment, consisting of five years as to Count One, and three

years each for Counts Two, Three, and Four, all terms to be served

concurrently. 12 Littles is incarcerated at Oklahoma City FTC. 13 He has a

projected release date of January 3, 2024. 14



II.   DISCUSSION

      A.    Motions for Appointment of Counsel

      Littles moves the Court to appoint counsel in connection with his

request for compassionate release. 15     But there is no constitutional or

statutory right to counsel beyond direct appeal. See Pennsylvania v. Finley,

481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends to the

first appeal of right, and no further.”). A Court may appoint counsel in a

compassionate release proceeding if it finds that doing so would be “in the

interest of justice.” United States v. Delco, No. 09-57, 2020 WL 4569670, at

* 2 (E.D. La. Aug. 7, 2020); United States v. Mogan, 2020 WL 2558216, at

*4 n.29 (E.D. La. May 20, 2020); cf. United States v. Moore, 400 F. App'x


12    Id. at 3.
13    See     Federal Bureau     of    Prisons,    Find     an       Inmate,
https://www.bop.gov/inmateloc/ (last visited June 23, 2021).
14    Id.
15    R. Docs. 58, 61
                                   3
851, at *1 (5th Cir. 2010) (“There is no right to appointed counsel in a §

3582(c)(2) proceeding. Moreover, the interest of justice did not require the

appointment of counsel.”); United States v. Robinson, 542 F.3d 1045, 1052

(5th Cir. 2008) (appointing counsel on appeal to argue unresolved questions

of Fifth Circuit law). Little’s motion, seeking compassionate release based

on his rehabilitation, 16 does not involve complicated or unresolved issues of

law. Accordingly, the Court finds that the interest of justice does not require

the appointment of counsel. The Court denies defendant’s requests for

appointed counsel.

      B.    Motion for Compassionate Release

      Before a federal court will assess the merits of a motion for

compassionate release, defendants must show that they have “fully

exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf,” or that “30 days [have

passed] from the receipt of such a request by the warden of the defendant's

facility.” 18 U.S.C. § 3582. The Fifth Circuit has clarified that “all requests

for compassionate release must be presented to the Bureau of Prisons before

they are litigated in the federal courts.” United States v. Franco, 973 F.3d

465, 468 (5th Cir. 2020), cert. denied, No. 20-5997, 2020 WL 7132458 (U.S.


16    R. Doc. 57.
                                      4
Dec. 7, 2020). The defendant bears the burden of demonstrating exhaustion.

See, e.g., United States v. Rodriguez, No. 15-198, 2020 WL 5369400, at *2

(E.D. La. Sept. 8, 2020); United States v. Murray, No. 19-041, 2020 WL

4000858, at *2 (E.D. La. July 15, 2020); United States v. Castro, No. 15-309,

2020 WL 3076667, at *2 (E.D. La. June 10, 2020).

      In addition, the Fifth Circuit has held that the exhaustion requirement

is a “mandatory claim-processing rule.” Franco, 973 F.3d at 468. Like other

mandatory claim-processing rules, the Court must enforce the rule if a party

properly raises the issue. See id.; see also Pierre-Paul v. Barr, 930 F.3d 684,

692 (5th Cir. 2019) (“A claim-processing rule is mandatory to the extent a

court must enforce the rule if a party properly raises it.”).       Here, the

Government argues that Littles failed to comply with the exhaustion

requirement, so the Court must enforce the rule.17

      Littles does not carry his burden of showing exhaustion. In his motion,

Littles does not represent that he sought compassionate release through

administrative means. Nor does Littles attach documentation of such a

request. Because Littles has failed to carry his burden of showing exhaustion,

the Court must deny Littles’ motion without prejudice. See United States v.

Alam, 960 F.3d 831, 836 (6th Cir. 2020) (holding that dismissal without


17    R. Doc. 60 at 3.
                                      5
prejudice is appropriate when compassionate-release movants fail to

exhaust administrative remedies).



III. CONCLUSION

     The Court DENIES Morris Littles’ motion for compassionate release

WITHOUT PREJUDICE. The Court also DENIES defendant’s motions for

appointment of counsel.




         New Orleans, Louisiana, this _____
                                       24th day of June, 2021.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    6
